PARSONS, J.
We do not deny the doctrine that a voluntary, or even a fraudulent deed in its creation, and voidable by a subsequent purchaser, may become good by matter ex post facto. But the deed now complained of as voluntary and fraudulent, is a deed from a father to his son, and the matter subsequent which is relied on to give it validity, is the marriage of the *736son, after the execution of the deed; and the controversy is between the son himself and a subsequent purchaser from the father. We think the son’s marriage can avail him nothing, whatever may be the rights of his wife, in the event she survives him, upon which we give Ho opinion. This disposes of the first assignment of errors.
2. After the land in controversy had been conveyed by John Stokes, sen’r, to his son, the plaintiff, the land was forfeited to the Government by reason of the non-payment of the remaining part of the purchase money for which the land was liable. The bill of exceptions states the fact that the land was forfeited; therefore, it is not necessary to notice the several acts of Congress upon the subject; and, besides, they were particularly examined in Rodgers v. Rawlings et al., 8 Port. 325. All the rights of the son, under the deed from his father, were gone by the forfeiture. It was after that, when the father made an entry of the laud in the land office, and thus became the purchaser and obtained the patent. This entry was altogether independent of the original inchoate right of the father and of the right of the 3on, both of which had reverted to the United States. The title of the father under his entry and patent was not in esse when conveyed to his son, therefore, it did not pass by that conveyance; but as the deed from the father to the son contains a warranty, there are cases to show that the Warranty, as between them, may operate as an estoppel against the subsequent title of the father, for avoiding circuity of action. — McCracken v. Wright, 14 Johns. 193, and authorities cited. Whether the father’s subsequent grantee would be bound or not by such an estoppel under ordinary circumstances, is immaterial now, for his subsequent grantee, the defendant, alleges that the father’s deed to the son was, as to himself as a subsequent purchaser without actual notice, and as to the father’s creditors, fraudulent and void, and there was enough in the evidence to raise that question for the jury. It is not necessary to enquire whether the father, at the time of his conveyance to his son, had any interest in the land which could be reached by his creditors. If he had not, still, his fraudulent intent strongly appears from the face of the deed and other evidence, and in certain events, which actually happened, he might and did subsequently acquire an interest which would be liable, and the question is whether by *737the deed to his son, he could fraudulently create an estoppel to operate against his creditors or subsequent purchasers, so as to protect his future acquisitions from them. This we think he could not do. It is stated by Chancellor Kent as the now settled American doctrine, that a bona fide purchaser for a valuable consideration is protected under the statutes of 13 and 27 Eiiz., as adopted in this country, whether he purchases from a fraudulent grantor, or a fraudulent grantee; and that there is no difference in this respect between a deed to defraud subsequent creditors, and one to defraud subsequent purchasers. They are voidable only and not absolutely void. — 4 Kent’s Com. 464, 6th edit.; Anderson v. Roberts, 18 Johns. 515; Bean v. Smith, 2 Mason, 252; Bridge v. Eggleston, 14 Mass. 245; Martin v. Cowles, 1 Dev. & Bat. 29; Somes v. Brewer, 2 Pick. 184; Violet v. Violet, 2 Dana, 324; 3 Metc. 332; Eddins v. Wilson, 1 Ala. 237.
3. The second charge of the Circuit Court (which it is convenient to notice here, out of its order in the bill of exceptions) was, that if the deed of the father, under which the plaintiff claims, was fraudulent as to the creditors of the former, he could not stipulate in the deed for any benefit to himself. If it was intended to say that such a stipulation or reservation, with intent to defraud his creditors, would make the deed void, it was right. A debtor has no right to make such a reservation at the expense of his creditors and with intent to defraud them.
4. The remaining charge of the court was that if the jury should believe from the evidence, that the plaintiff permitted his father to remain in possession of the land in question and to be treated as his property, by his offering to purchase it from him, either for himself or as agent of another or in any other manner, 'and that thereby the defendant was induced to purchase it from the father, that then such conduct, on the part of the plaintiff, would be a fraud on the defendant and the plaintiff could not recover.
If the plaintiff had done all this, after he was aware of the fact that his father had conveyed the land to him and others during his infancy, it might have been an estoppel in equity to his title, though not at law. — Swick v. Sears, 1 Hill’s (N. Y.) Rep. 17. A fraud which will vacate a deed of lands in a court of law, must relate to the execution of the deed. — Mordecai & Wanroy v. *738Tankersley, 1 Ala. 100. But the inference from the evidence is that the plaintiff knew nothing then, or may have known nothing, of his title. In this state of the case, the only question is, whether such conduct, in ignorance of his rights, could prevent him from recovering in a court of law. We think it could not, and that.therefore the charge was erroneous, and for this the judgment is reversed, and the cause remanded,